      Case 7:19-cr-01995 Document 59 Filed on 12/02/19 in TXSD Page 1 of 9




                          UNITED STATES DISTRICT COURT THE
                            SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
       v.                                      §       CRIMINAL NO. M-19-1995
                                               §
RICARDO QUINTANILLA,                           §
     aka “Richard” and                         §
                                               §
SUNIL WADHWANI                                 §

DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION FOR CONTINUANCE
        AND REQUEST TO DESIGNATE THIS CASE AS COMPLEX

       Defendant Sunil Wadhwani opposes the government’s untimely motion for continuance

and asks the Court to reaffirm his right to a speedy trial.

                                  FACTUAL BACKGROUND

       Sunil Wadhwani is a local businessman and U.S. citizen who has lived and worked in the

Rio Grande Valley for nearly 40 years. In the last 15 years, Wadhwani has built seven hotels in

the Valley. In 2018, the hotels generated a total of approximately $8.5 million in gross sales. His

hotels and other businesses employ more than 120 people and work with more than 100 vendors.

In addition to providing a livelihood and financial security to hundreds of individuals, Wadhwani

is a member of several local boards and actively contributes to the McAllen community, including

significant support for the Yaqui Animal Rescue.

       In early 2013, Wadhwani secured just under $3 million in bank financing to build the Motel

6 project in Weslaco, Texas. In late 2012 or early 2013, the EDC agreed in principal to give

Wadhwani’s company $300,000 to make improvements to public infrastructure.

       The government claims that Wadhwani indirectly bribed a Weslaco Commissioner

(“Commissioner A”) after the EDC finalized the agreement for $300,000. The government’s
      Case 7:19-cr-01995 Document 59 Filed on 12/02/19 in TXSD Page 2 of 9



theory begs the question: Why would Wadhwani bribe someone with a small amount of money

when the EDC had already committed to providing the $300,000 for the project? Especially when

he signed a personal guarantee to repay the $300,000 to the EDC if the project failed?1

        The government, in its rush to beat the statute of limitations, never answered these

fundamental questions. The facts alleged in the Indictment are illogical and unsupported in other

respects, as well. The government’s untimely motion for a continuance is a transparent attempt to

buy time so it can develop evidence to support its charge against Wadhwani (ostensibly by trying

the Water Plant case first). Based on a procedural record showing the government’s abject lack

of diligence in complying with court deadlines and pursuing its claims against Wadhwani, the

Court should reaffirm Defendant’s right to a speedy trial.


                             RELEVANT PROCEDURAL HISTORY

        Trial is set for December 3, 2019. (Doc. 28.)

        The government indicted Mr. Wadhwani on October 9, 2019—after it appears the 5-year

statute of limitations period may have expired. The Indictment is largely based on allegations

from an admitted felon and the kingpin of the Weslaco Water Plant case, Leo Lopez.

        In this case, the government claims that Wadhwani allegedly agreed to pay a bribe to

Weslaco city officials after he received a commitment of $3 million in bank financing and

$300,000 in economic development money.

        Setting aside this illogical premise, and perhaps because the government lacks evidence

to support its case, on November 15, 2019, the government sent counsel an e-mail saying it



1
  The success of the hotel was far from certain. The bank had refused to finance the project in 2010 because
the country was still feeling the impact of the 2008 recession. Whether there was sufficient demand for
more hotel rooms in Weslaco was an open question in 2013.



                                                   -2-
      Case 7:19-cr-01995 Document 59 Filed on 12/02/19 in TXSD Page 3 of 9



intended to request a 60-day continuance of trial. See Exh. 1. The government suggested it

preferred to try the Water Plant case before Wadhwani. See id.

       Defendant rejected the government’s proposal and invoked his right to a speedy trial.

       On November 25, 2019—the Monday before the Thanksgiving holiday and

approximately a week before trial—the government filed a motion to disqualify Defendant’s

attorney, Michael Wynne. The government—by its own admission—has been aware of the

alleged conflict at issue since at least April 2019. See Mot. at 3 (“Wadhwani was subsequently

interviewed by FBI in April of 2019 regarding the Motel 6 project. After the interview, counsel

for the Government was notified that Wadhwani had retained the services of Wynne.”). Despite

its knowledge, the government did not move to disqualify Wynne on or before the deadline set

by the Court for all motions, which was October 29, 2019. (Doc. 28.). Instead, it waited until a

week before trial to file its motion.

       On November 29, 2019—four days before trial—the government filed for a continuance

and to designate this case as “complex.” The “Facts” section in the government’s motion cites

four different dates in October 2019 as triggers for the government’s requested continuance—

October 8, 9, 10, and 11, 2019.     See Mot. at 1-2.2 Thus, the government knew of its alleged

bases for a continuance before the Court’s October 29, 2019 deadline for motions and the

November 18, 2019 deadline to file for a continuance. And yet the government sat on its hands.

       In the government’s latest attempt to delay the trial, it now claims that this case should be

designated as “complex.” But the government makes this claim based on facts related to the

Water Plant case. That case involves allegations of $20 million in cost overruns related to

bribes—more than 1,777 times the alleged amount of the bribe at issue in this case. The


2
  The government’s motion for continuance omits page numbers. Defendant’s citation to page numbers is
thus based on counting the pages.


                                                -3-
      Case 7:19-cr-01995 Document 59 Filed on 12/02/19 in TXSD Page 4 of 9



government cites to 125,000 documents at issue in the Water Plant investigation as a basis to

designate this case as “complex”—but it omits the fact that the evidence turned over by the

government to the defense in this case totals a single file folder (not even a banker’s box). In

fact, at the hearing on Defendant’s motion to modify his bond conditions (which Defendant won),

the government told the defense (i) that there was hardly any paper evidence, (ii) that it intended

to call 5 or 6 witnesses, and (iii) that it expected its case-in-chief to last 2.5 days.

        This is a simple, not a complex case.

        As some point just after the expiration of the statute of limitations, the government

subpoenaed phone records related to Defendant’s e-mail accounts. In its motion for a

continuance, the government misleadingly states that it “has been notified by counsel for

Defendant, Wadhwani, that privileged material may exist in his client’s e-mail account.” See

Mot. at 3. To the contrary, the government verbally told defense counsel that it had subpoenaed

the records and was conducting an independent privilege review weeks ago, which prompted

Defendant to send the government a privilege waiver to spur the document production. See Exh.

2. Despite the waiver, the government has refused to produce the documents—and now attempts

to use its noncomplaince as a pretext to continue trial.

        Finally, the government argues that trial should be continued for at least 30 days because

Defendant filed several pretrial motions on October 29, 2019. But the Scheduling Order issued

by the Court set a deadline for the government to file its responses to Defendant’s motions as

November 18, 2019. The government missed this deadline and filed nothing.

                                             ARGUMENT

    1. Granting the government’s untimely motion will jeopardize Wadhwani’s right to a
       Speedy Trial.
        The Sixth Amendment states that “in all criminal prosecutions, the accused shall enjoy the



                                                  -4-
      Case 7:19-cr-01995 Document 59 Filed on 12/02/19 in TXSD Page 5 of 9



right to a speedy and public trial.” See U.S. Const. amend. XI. The Sixth Amendment provides

criminal defendants with an absolute right to a speedy trial and prevents the government from

arbitrarily dragging out the criminal process to the detriment of the accused. In United States v.

Ewell, the Court stated that the Speedy Trial Clause is “an important safeguard to prevent undue

and oppressive incarceration prior to trial, to minimize anxiety and concern accompanying public

accusation and to limit the possibility that long delay will impair the ability of an accused to defend

himself.” See United States v. Ewell, 383 U.S. 116, 120 (1966); United States v. Stephens, 489

F.3d 647 (5th Cir. 2007) (holding the Speedy Trial Act is designed to protect a criminal defendant’s

constitutional right to a speedy trial and to serve the public interest in bringing a prompt resolution

to criminal proceedings).

       In Bloate v. United States, 559 U.S. 196 (2010), the Supreme Court held that the Speedy

Trial Act requires that a criminal defendant’s trial commence within 70 days after he is charged or

makes an initial appearance, whichever is later. The defendant is entitled to dismissal of any

charges against him if that deadline is not met. See Speedy Trial Act of 1974 (Speedy Trial Act

or Act), 18 U.S.C §3161 et seq., at §3162 (a) (2).

       Here, Wadhwani was Indicted on October 9, 2019. Using that date, the Act requires that

Wadhwani’s trial commence by December 18, 2019. However, the Act provides for tolling of 50

days based on the motion practice and hearing dates in this case. Building 50 days into the Speedy

Trial calculation, Wadhwani is entitled to trial no later than Tuesday, January 21, 2020.

       In order set trial after this date, the Court must make a finding that the ends of justice

outweigh the best interests of the public and the defendant to a speedy trial. 18 U.S.C. §3161(7)(A).

The Speedy Trial rules as delineated in §3161 prevent a court from granting a continuance because

of court congestion or the lack of diligence by the government in preparing its case. See




                                                 -5-
      Case 7:19-cr-01995 Document 59 Filed on 12/02/19 in TXSD Page 6 of 9



§3161(7)(C).

       The record before the Court shows a lack of diligence by the government in almost every

aspect of its investigation and prosecution of this case.

   1. The government’s lack of diligence and disregard for the Scheduling Order is a basis
       to deny its motion for continuance.

       The procedural history illustrates the government’s lack of diligence in prosecuting this

case and supports the conclusion that it is not entitled continue the trial setting after the deadline

for a Speedy Trial. The record shows that the Indictment was issued at or after the deadline for

limitations and 5 years after the events in question. The Indictment leaves serious questions

unanswered. The government failed to file a single motion at the October 29, 2019 motion

deadline. It then failed to file a single response to Wadhwani’s motions by the November 18, 2019

response deadline.

       Despite clearly wanting a continuance, the government did not request a continuance by

the November 18, 2019 deadline set in the Scheduling Order. After telling Wadhwani’s attorney,

Michael Wynne, that it was unconcerned with his prior representation of Daniel Garcia in the

Spring of 2019, the government reversed course and filed a motion to disqualify Wynne based on

alleged conflicts just a week before trial. Finally, a mere four days before the December 3, 2019

trial setting, the government filed a motion for continuance—after Wadhwani’s trial team

expended countless hours of work over the Thanksgiving holiday week preparing for trial. The

government continues to try and reset this case for after the Weslaco Water Plant trial precisely

because it hopes to discover evidence to support its claims against Wadhwani through facts and

testimony related to the Water Plant. That is no basis to continue this trial. Moreover, press

accounts of the proceedings in the Water Plant trial, including the impact of the actions of the




                                                -6-
      Case 7:19-cr-01995 Document 59 Filed on 12/02/19 in TXSD Page 7 of 9



defendants in that case on water rates and the city’s finances in the long term threaten to poison

the venire panel called in a later trial of Wadhwani.

       Based on the government’s lack of diligence, Wadhwani asks this Court to reaffirm his

right to a Speedy Trial, deny the government’s motion for a continuance, or alternatively, to reset

the trial for no later than January 21, 2020.

   2. The public welfare is jeopardized and Wadhwani’s businesses damaged with each
      passing month of delay.

       The government’s delay prejudices Wadhwani. He is a highly-regarded member of the

Rio Grande Valley community and a respected businessman in the local and Indian communities.

Since the start of the government’s investigation, Wadhwani has suffered severe anxiety and

depression. See Ewell, 383 U.S. at 120. The government’s harried Indictment has damaged his

reputation in the community and put his current construction projects at risk.

       There are over 120 local employees along with over 100 local vendors that rely on the

vitality of Wadhwani’s businesses. He is currently managing the construction of a Marriott hotel

in San Antonio, Texas. The hotel was originally scheduled to be completed in November 2019.

Because of delays directly caused by the Indictment, project completion is delayed until at least

February 2020 at a cost of $85,355.62 per month. See Exh. 3. As of November 1, 2019, the

construction loan for the San Antonio Marriott has gone from interest only to principal and interest,

increasing carrying costs by approximately $40,000.00 per month. The increased payments are

likely unsustainable if the trial is pushed past the Speedy Trial deadline of January 21, 2019.

Further delay will force Wadhwani to divert resources from his other hotels and may lead to forced

layoffs for employees. Thus, the government’s lack of diligence is not a simple inconvenience,

but instead it presents a real threat to the welfare of Wadhwani’s employees and vendors.




                                                -7-
      Case 7:19-cr-01995 Document 59 Filed on 12/02/19 in TXSD Page 8 of 9



    3. The government’s lack of diligence in prosecuting its claims is a violation of
       Wadhwani’s Fifth Amendment due process rights.

        Any further delay violates Defendant’s due process rights under the Fifth Amendment.

The Supreme Court has recognized that pre-accusation delay caused by the prosecution may result

in a violation of a defendant’s due process rights. See United States v. Marion, 404 U.S. at 324-

26. The Court noted that the, “passage of time, whether before or after arrest, may impair

memories, cause evidence to be lost, deprive a defendant of witnesses, and otherwise interfere with

his ability to defendant himself.” United States v. Marion, 404 U.S. 307, 321 (1971).

        Here, the allegations set forth in the Indictment concern events that purportedly occurred

during the time period between late 2012 2013 and November 2014. Because the government

waited 59 months to present the allegations to a grand jury, the defendant has been prejudiced in

his ability to recover evidence to defend himself—including financial documents, email

communications, and phone communications. The witnesses that the government relies upon are

being asked to testify about specific facts and conversations that occurred five to six years ago.

Memories have faded. The details of these alleged conversations are at the heart of Wadhwani’s

ability to defend himself—but many witnesses simply cannot readily remember what happened

over five years ago. The government’s continued efforts to further delay this case only exacerbates

the fading of memory and further compromises Wadhwani’s ability to mount a viable defense.

                                  CONCLUSION & PRAYER

        Based on a clear record of the government’s lack of diligence in prosecuting this case,

Wadhwani asks this Court to reaffirm his right to a Speedy Trial, deny the government’s motion

for a continuance, or alternatively, to reset trial for no later than January 21, 2020. Wadhwani

further requests that the Court grant him all such further relief, in law and equity, to which he is

justly entitled.



                                               -8-
    Case 7:19-cr-01995 Document 59 Filed on 12/02/19 in TXSD Page 9 of 9



      December 1, 2019.

      McAllen, Texas.

                                            Respectfully submitted,

                                            GREGOR|CASSIDY|WYNNE PLLC


                                            By: /s/ Michael Wynne__________
                                            Michael Wynne
                                            Texas State Bar No. 00785289
                                            Shannon Drehner
                                            Texas State Bar No. 24074155
                                            909 Fannin Street, Suite 3800
                                            Houston, TX 77010
                                            Telephone: (281) 450-7403
                                            Fax: (713) 759-9555
                                            mwynne@gcfirm.com
                                            shannon@drehnerlaw.com

                                            David G. Oliveira
                                            ROERIG, OLIVEIRA & FISHER, L.L.P.
                                            506 East Dove Drive
                                            McAllen, TX 78504
                                            Telephone: (956) 393-6300
                                            Fax: (956) 386-1625
                                            doliveria@rofllp.com

                                            Attorneys for Defendant Sunil Wadhwani


                              CERTIFICATE OF SERVICE

       This is to certify that on December 1, 2019, a true and correct copy of this motion was
served on all parties of record via ECF.


                                                    By: /s/ Michael J. Wynne
                                                           Michael J. Wynne




                                             -9-
